
	

114 HR 3444 IH: Medicaid and CHIP Territory Fraud Prevention Act
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3444
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. Pitts (for himself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XI of the Social Security Act to reduce Medicaid and CHIP fraud in the territories
			 of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medicaid and CHIP Territory Fraud Prevention Act. 2.Reducing Medicaid and CHIP fraud in the territories of the United StatesSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended—
 (1)by striking and (4) and inserting and (5); and (2)by adding at the end the following: With respect to fiscal years beginning with fiscal year 2016, if Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa qualify for a payment under paragraph (6) of section 1903(a) for a calendar quarter of such fiscal year, the payment shall not be taken into account in applying subsection (f) (as increased in accordance with paragraphs (1), (2), (3), and (5) of this subsection) to such commonwealth or territory for such fiscal year..
			
